Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 1 of 24 PageID 16




          AF Approval~                                                 Chief Approv~


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


          UNITED STATES OF AMERICA

                V.                                         CASE NO. 8:20-cr-297-T-30JSS

          CHRISTOPHER RYAN HELFRICH


                                          PLEA AGRFRMENT

                Pursuant to Fed. R. Crim. P. 1l(c), the United States of America, by Maria

          Chapa Lopez, United States Attorney for the Middle District of Florida, and the

          Criminal Division Fraud Section (hereinafter collectively, the "Offices"); the

          defendant, Christopher Ryan Helfrich, and the attorney for the defendant,

          Richard Merlino, mutually agree as follows:

          A.    Particplarized Terms

                 1.    Count Pleading To

                       The defendant shall enter a plea of guilty to Count One of the

          Information. Count One charges the defendant with conspiracy to commit health

          care fraud, in violation of 18 U .S.C. § 1349.

                 2.    Maximum Penalties
                        Count One carries a maximum sentence of 10 years' imprisonment,

          a fine of $250,000, a tenn of supervised release of not more than 3 years, and a




          Defendant's Initialsv ~ :,- -
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 2 of 24 PageID 17
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 3 of 24 PageID 18
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 4 of 24 PageID 19
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 5 of 24 PageID 20
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 6 of 24 PageID 21
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 7 of 24 PageID 22
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 8 of 24 PageID 23
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 9 of 24 PageID 24
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 10 of 24 PageID 25
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 11 of 24 PageID 26
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 12 of 24 PageID 27
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 13 of 24 PageID 28
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 14 of 24 PageID 29
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 15 of 24 PageID 30
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 16 of 24 PageID 31
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 17 of 24 PageID 32
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 18 of 24 PageID 33
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 19 of 24 PageID 34
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 20 of 24 PageID 35
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 21 of 24 PageID 36
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 22 of 24 PageID 37
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 23 of 24 PageID 38
Case 8:20-cr-00297-JSM-JSS Document 4 Filed 09/30/20 Page 24 of 24 PageID 39




                  13.    Certification

                         The defendant and defendant's counsel certify that this plea

            agreement has been read in its entirety by (or has been read to) the defendant and

            that defendant fully understapds itA terms.
                                 " ?re>       J.ep-fe.~W
                   DATED this _e:,,,...
                                  __    :> day o f ~ 2020.

                                                           MARIA CHAPA LOPEZ
                                                           United States Attorney



            Christopher Ryan1-Ielfrich                         Kristen A. Fiore




       q~_. D)/T                                               Assistant United States Attorney



                                         Otj71(pi/O            Jay G. Trezevant
            Attorney for Defendant                             Assistant United States Attorney
                                                               Chief, Economic Crimes Section


                                                               ALLAN MEDINA
                                                               Chief, Health Care Fraud Unit
                                                               U.S. Department of Justice




                                                               Fraud Section, Cruninal Division
                                                               U.S. Department of Justice




                                                          24
